Citation Nr: 9931516	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-33 877A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Waiver of recovery of loan guaranty indebtedness of $10,000 
plus interest ($17,473.83 plus interest, previously waived).  



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from April 1981 to April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 waiver decision of the 
Department of Veterans Affairs (VA) Regional Office Committee 
on Waivers and Compromises (RO) in Los Angeles, California.  

In February 1997, the veteran requested waiver of loan 
guaranty indebtedness, initially determined to total 
$27,473.83.  The March 1997 waiver decision on appeal granted 
the veteran a partial waiver of indebtedness in the amount of 
$17,473.83, and interest on that amount, but denied waiver as 
to the remainder of the indebtedness, in the amount of 
$10,000 plus interest.  

This case was previously remanded by the Board in September 
1998.  On remand, the RO was to issue a detailed audit which 
explained the basis of the underlying indebtedness.  This was 
to include both the rate of and calculation of interest on 
the indebtedness.  The RO complied and issued such a detailed 
accounting in July 1999.  This case was also remanded because 
the veteran, subsequent to the issuance of his February 1997 
financial status report, wrote that he had changed financial 
circumstances.  He provided certain particulars which had 
changed since the time of the earlier financial status report 
including the fact that he had remarried, that his new wife 
and he maintained separate residences, and certain other 
factors.  

The principal reason for remanding this case in September 
1998 was to provide the veteran with the opportunity of 
supplying documentation of his financial situation and to 
complete a new financial status report with detailed 
information as to his financial status.  The Board's 
September 1998 remand pointed out that the duty to assist is 
not exclusively a "one-way street" in accordance with Wood v. 
Derwinski, 1 Vet. App. 190 (1991), and also notified the 
veteran that the ultimate responsibility for furnishing 
evidence rested with him.  38 C.F.R. § 3.159(c).  Having 
remanded this case to the RO for the purpose of giving the 
veteran an opportunity to document changed financial 
circumstances, the RO sent the veteran a new financial status 
report for completion in March 1999 and gave him 60 days to 
respond.  The veteran thereafter failed to respond.  
Accordingly, the Board has done all it can to assist the 
veteran in assisting him in prosecuting his current appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested or 
obtained.  

2.  There was a default in the veteran's VA guaranty loan 
necessitating a foreclosure sale of the subject property 
resulting in a loan guaranty indebtedness initially assessed 
at $27,473.83, of which the RO previously allowed a partial 
waiver of indebtedness of $17,473.83, leaving a remaining 
indebtedness of $10,000.  

3.  The veteran was partially at fault in the creation of the 
loan guaranty indebtedness because of a failure to exercise 
reasonably prudent financial management.  

4.  The VA was not at fault in the creation of the loan 
guaranty indebtedness.  

5.  The VA paid off a valid indebtedness of the veteran and 
repayment of the remaining debt of $10,000, plus interest, 
would not result in excessive financial hardship or interfere 
with the veteran's ability to provide his family with the 
basic necessities of life, and repayment would not be 
inequitable or violate the principles of equity and good 
conscience.  


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted security for the loan.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.964(a) (1999).  

2.  Recovery of the balance of loan guaranty indebtedness not 
previously waived in the amount of $10,000, plus interest, 
would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.965(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist.  Id.  

Facts:  In 1988, the veteran and his then-spouse (L) applied 
jointly for a VA guaranty loan based upon the veteran's 
eligibility for such benefit.  Both provided information 
showing gainful employment, income and debt obligations.  In 
explaining some of her debts, the veteran's former spouse 
pointed out that she had filed for divorce from a previous 
spouse the previous year and that this divorce and a 
difficult pregnancy resulted in a reduced income and late 
payments on various debts.  

The VA guaranteed loan for the veteran and his former 
spouse's home located in Victorville, California, was 
approved in November 1988.  The loan was for $72,720 at 10.5 
percent interest for a period of 30 years with a monthly 
payment for principal and interest of $665, and a monthly 
payment for principal, interest, taxes, and insurance of 
around $767.  The first payment was due in January 1989.  On 
file is a document associated with the VA loan guaranty 
approval entitled "FEDERAL COLLECTION POLICY NOTICE," signed 
by both the veteran and his former spouse which clearly 
stated that "Additional interest and penalty charges may be 
assessed for the period of time that payment is not made," 
and "[c]harges to cover additional administrative costs 
incurred by the Government to service your account may be 
assessed."  

All payments were apparently made in a satisfactory manner 
until no payment was received in October 1995.  There is 
little record of the veteran having contact with the VA 
requesting assistance in resolving the default in payments on 
the subject home.  A September 1996 inspection of the subject 
home in Victorville, California, noted that it was in overall 
"poor" condition and costs associated with making it 
marketable were identified.  

In July 1996, the veteran was notified of pending foreclosure 
of the subject home including notification of his rights and 
obligations therewith.  Later that month, the home was sold 
pursuant to foreclosure and, after application of all costs 
and proceeds of sale, a loan guaranty indebtedness of 
$27,473.83 was created against the veteran.  While the home 
was inspected and found to be in poor condition, it is 
apparent from a review of the evidence on file that the real 
estate market resulted in a drop in the market prices of 
homes in the region of the subject home in this case.  

In February 1997, the veteran wrote requesting waiver of the 
loan guaranty indebtedness.  He said that he and his former 
spouse had separated in June 1995, with his spouse remaining 
in the subject home.  He said at this time, she also went on 
financial aid.  He rented an apartment.  Four months later, 
his former spouse chose not to stay in the subject home and 
told him that she would not pay the September or October 1995 
mortgage payment.  She also served him with a divorce 
complaint.  He said he paid the September mortgage on the 
subject home and his own rent and was still supporting his 
minor children of that marriage of which there are apparently 
three.  He said he contacted a Realtor and a property 
assessment on the subject home revealed that the property 
value of homes in his area had declined and that he was 
unable to sell the home for what was owed upon it.  He also 
attempted to find individuals interested in assuming his loan 
but no one was interested.  He pointed out that he had been 
bankrupt in 1994 and could not refinance.  He pointed out 
that he owed monthly child support for three children of $663 
per month with $50 per month on a large arrearage.  He said 
these factors cause him to default in making payments on the 
subject home.    

Also in February 1997, the veteran submitted a financial 
status report indicating that he had continued employment 
with a company since April 1989 with an annual gross income 
of approximately $31,000, including an average monthly bonus 
of $300.  He listed what appeared to be reasonable monthly 
living expenses and monthly payments for child support of 
over $700 for three minor children.  He indicated that he had 
approximately $500 left over each month after payment of 
expenses but the Board in checking the veteran's calculations 
finds that this figure was closer to $420 per month after 
payment of all outstanding expenses.  Out of $420 per month 
remaining after expenses, he said that he only could afford 
$50 to $100 per month toward the loan guaranty indebtedness.  

In March 1997, the RO issued a waiver decision which 
considered all of the evidence on file and found that there 
was no evidence of fraud, misrepresentation, or bad faith, 
but that the veteran was at fault in the creation of the 
indebtedness.  VA was not found to be in any way at fault.  
Considering all of the financial evidence, the RO concluded 
that requiring repayment of the entire indebtedness would 
cause financial hardship and therefore waived $17,473.83 (and 
interest on that amount) of the total indebtedness but left a 
remaining indebtedness of $10,000 (plus interest on that 
amount).

In September 1997, the veteran submitted a statement which 
was apparently accepted by the RO as a notice of 
disagreement.  He said he had now remarried and had a new 
wife and stepdaughter in addition to his own three children 
for whom he paid support.  He said his new spouse sustained a 
pay cut of 40 percent to only $800 per month, effective from 
September 1996.  He said he and his new spouse lived apart 
and that she was taking classes to further herself in her 
field and needed only nine more credits, to presumably 
graduate.  He said he did not understand an interest charge 
which had been added to his debt and said that if they 
tightened up on all expenses, they could afford $150 per 
month to pay on the loan guaranty indebtedness.  

In his November 1997 substantive appeal, the veteran 
indicated that he disagreed with interest charged on the 
principal amount ($10,000) remaining after the partial 
waiver.  He said he had no problem paying the principal, only 
the interest.  He said he was living paycheck to paycheck and 
had no assets and drove a borrowed car.  He and his spouse 
lived apart while she finished school.  Her pay as a 
teacher's assistant was low.  

In September 1998, the Board remanded this case to provide 
the veteran an opportunity of providing documentary evidence 
of his current financial situation.  As noted above, he 
failed to submit a new financial status report or to provide 
detailed information of his financial status besides that 
which had already been submitted.  Additionally, the RO 
provided an accounting which explained the creation of the 
indebtedness, partial waiver of that indebtedness, and how 
lawful interest of four percent per annum was calculated.  
The veteran was provided a copy of this audit in July 1999 
and there is no indication that this letter was returned as 
undeliverable or that he in any way responded thereto.  

Law and Regulations:  The law and regulations authorize a 
waiver of loan guaranty indebtedness from an appellant where 
both of the following factors are found to exist:  (1) After 
default, there was a loss of the property which constituted 
security for the loan, and (2) collection of the indebtedness 
would be against equity and good conscience.  38 U.S.C.A. § 
5302(b); 38 C.F.R. § 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances of a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision of the 
Government should not be unduly favorable or adverse to 
either the appellant or the Government.  The phrase equity 
and good conscience means arriving at a fair decision between 
the obligor and the Government and, in making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) 
The fault of the debtor, (2) balancing of fault between 
debtor and the VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of any existing benefit, 
(5) the unjust enrichment of the appellant, (6) whether the 
appellant changed positions to his detriment in reliance upon 
a granted VA benefit.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965(a).  

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to 
creation of the debt constitutes fault.  

Analysis:  In evaluating whether equity and good conscience 
permits a favorable waiver decision, the Board must consider 
all of the specific enumerated elements described above.  
However, the issues of fault and undue financial hardship are 
the most significant factors applicable in the present case.  
There is no evidence that the veteran currently receives any 
VA benefits so there is no defeat of the purpose of any 
existing benefit.  There is no evidence that the appellant 
changed position to his detriment in reliance upon a granted 
VA benefit and it does not appear that the veteran was 
unjustly enriched.  

The veteran is shown to be partially at fault in the creation 
of loan guaranty indebtedness in that he failed to exercise 
reasonably prudent financial management.  The VA guaranteed 
loan was approved for the veteran and his then spouse based 
upon the assumption that they would reside together only in 
the subject home.  The veteran's voluntary decision to vacate 
the subject home and to incur rental expense for a separate 
residence was an action which depleted his financial ability 
to make the monthly mortgage payments on the subject home.  
No evidence has been submitted nor has the veteran argued 
that he was required to vacate the subject home by court 
order or otherwise.

While the veteran has reported that he had the property 
assessed and found that it decreased in value, there is 
little evidence that he made any significant attempt to 
actually sell the home in order to avoid foreclosure.  While 
sale at a loss may have resulted, it is certainly possible 
that such loss would not have amounted to a loss in excess of 
$27,000, reflecting the initial loan guaranty indebtedness at 
issue which resulted from judicial foreclosure.  Attempting 
to have someone assume the loan in question is not the same 
as attempting to sell the home with a listing with a Relator 
at a marketable price or at least placing a For Sale sign "by 
owner" in the yard.  As pointed out by the RO, there is no 
indication that the veteran himself contacted VA at any time 
following default in an attempt to resolve the default.  

However, principal fault in this case derives from the fact 
that after his former spouse vacated the subject home, the 
veteran made no effort to reenter the premises and to take 
over responsibility for making the monthly mortgage payments 
on his own (or with the assistance of an additional tenant or 
tenants).  While it may have been difficult financially to 
have assumed sole responsibility for making the monthly 
mortgage payments as well as child support payments, the fact 
remains that the veteran made no effort to recover the 
subject home from foreclosure after his former spouse's 
abandonment of the home and that he instead allowed the home 
to proceed to foreclosure.  These actions collectively 
contributed to the creation of the indebtedness at issue and 
therefore constitute fault.  There is no evidence nor is 
there any argument that VA was in any way at fault in the 
creation of this indebtedness.  

The veteran has requested waiver and has argued that he lacks 
the financial resources to repay the outstanding 
indebtedness.  In his substantive appeal, and in other 
statements, the veteran has indicated that he does not 
contest the indebtedness and that he is able to pay a certain 
amount monthly toward that indebtedness, but that he contests 
the assessment of interest on that indebtedness.  As noted 
above, the veteran is reminded that he signed a document at 
the time of loan origination in November 1988 which 
acknowledged that interest, penalty and costs might be added 
and assessed on any amounts due on a delinquent VA guaranteed 
loan.  That the Government charges four percent on the 
remaining indebtedness is entirely lawful and should 
certainly be no surprise.  Four percent interest is fairly 
low when compared with comparable private interest charges 
which accrue in the ordinary course of business outside 
Government.  The veteran is presumed to have read and 
understood all documents signed by him at loan origination 
and there should be no surprise or misunderstanding regarding 
the Government's right and actual obligation to charge 
accrued interest on balances remaining due and payable.  

The most recent financial status report on file reveals that 
the veteran has approximately $420 per month remaining after 
payment of all outstanding obligations.  While the veteran 
sought to later qualify the information on this financial 
status report by providing additional information, he failed 
to provide a new financial status report as requested in 
spite of the Board's warning in its prior remand action that 
if he desired help, he could not passively wait for it in 
circumstances where he may or should have information that 
was essential.  The veteran pointed out that he had remarried 
and gained an additional stepchild, and that his new spouse 
had a reduced income.  However, he pointed out that they were 
living separate and apart.  He also pointed out that his new 
spouse needed only nine more credits to graduate, but this 
was in September 1997, and this spouse should now have long 
since graduated and been able to assume full-time employment 
commensurate with that accomplishment.  The veteran's current 
spouse is certainly not obligated for payment of any amount 
of the veteran's loan guaranty debt but that spouse's income 
and assets may be fairly considered by VA in determining how 
much income the veteran has left over after payment of all 
outstanding obligations for contribution toward repayment of 
the loan guaranty debt. 

A veteran is expected to accord a debt to the Government the 
same degree of fidelity and responsibility that he accords to 
any other debt.  Without any additional financial information 
or documentation to show otherwise, the Board concludes that 
the veteran can afford to repay the $10,000 of loan guaranty 
indebtedness, plus the lawful interest chargeable on that 
principal amount, over a period of years.


ORDER

Waiver of recovery of the remainder of the veteran's loan 
guaranty indebtedness of $10,000, plus interest on that 
amount, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

